Baldwin, J.
The note upon which plaintiffs seek a recovery was executed by the defendant to “A. S. Reynolds, agent;” by him endorsed to Doolittle & Chamberlain, and by them endorsed to plaintiffs, as is now claimed. In the petition *525filed, the copy of the note, as annexed thereto, shows “A S. Reynolds & Co,” and not “A. S. Rockwell & Co,” the last assignees thereof. The defendant having failed to answer, a-judgment was rendered against him by default. He appeals therefrom, and claims that the court erred in rendering a judgment against him upon this defective pleading.
TIad the defendant, by a demurrer to the petition, or by; objection to the introduction of the note in evidence, as not corresponding to the copy set out by plaintiff in his petition, raised the questions in the court below, that are now presented for our consideration, the appellant might have very properly claimed a reversal of the judgment. The record shows that the court had proper jurisdiction of the cause, and it is presumed that there was sufficient evidence • to justify its judgment.
The note, when offered in evidence, may have shown upon its face that the plaintiffs were the assignees thereof; which, if its introduction had been objected to at the time, should have been excluded; but being before the court without such-objections, the court could properly consider the same.
Judgment affirmed.